UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28/2010 Date of reporting period: 5/31/2010 FORM N-Q Item 1. Schedule of Investments. -2- SSL-DOCS2 70180139v2 STATEMENT OF INVESTMENTS Dreyfus Research Growth Fund Inc. May 31, 2010 (Unaudited) Common Stocks97.8% Shares Value ($) Consumer Discretionary12.4% Abercrombie & Fitch, Cl. A Amazon.com 16,290 a Autoliv 29,010 b Carnival Dick's Sporting Goods 34,580 a Home Depot Macy's NetFlix 14,600 a,b News, Cl. A Nordstrom Omnicom Group Staples Target Tiffany & Co. Consumer Staples15.7% Clorox Costco Wholesale Dr. Pepper Snapple Group Energizer Holdings 32,700 a Estee Lauder, Cl. A Kraft Foods, Cl. A Kroger PepsiCo Philip Morris International Procter & Gamble Whole Foods Market 34,810 a Energy4.6% Cameron International 33,210 a EOG Resources 12,580 1,318,887 Halliburton 32,470 806,230 Newfield Exploration 28,540 a 1,485,792 Noble Energy 13,360 794,786 Occidental Petroleum 19,550 1,613,071 Financial4.1% American Express 20,790 828,897 Genworth Financial, Cl. A 69,490 a 1,083,349 Prudential Financial 19,820 1,143,812 State Street 29,020 1,107,693 T. Rowe Price Group 46,550 2,305,156 Health Care16.4% Alexion Pharmaceuticals 19,670 a 984,090 Allergan 26,770 1,611,286 AmerisourceBergen 58,390 1,826,439 Amgen 49,320 a 2,553,790 Amylin Pharmaceuticals 46,560 a 769,171 Cerner 19,420 a 1,625,648 Covidien 29,430 1,247,537 Dendreon 22,350 a,b 969,990 Edwards Lifesciences 25,480 a 1,287,504 Express Scripts 21,920 a 2,205,152 Genzyme 17,150 a 834,348 Hospira 17,470 a 909,488 Human Genome Sciences 32,700 a,b 809,652 Illumina 24,770 a,b 1,041,331 Merck & Co. 71,060 2,394,011 Pfizer 68,470 1,042,798 Shire, ADR 13,190 807,360 Thermo Fisher Scientific 20,930 a 1,089,616 Warner Chilcott, Cl. A 46,090 a 1,065,601 Zimmer Holdings 17,100 a 956,403 Industrial9.1% Caterpillar 43,090 b 2,618,148 Cummins 25,370 1,724,653 Dover 35,610 1,598,533 Ingersoll-Rand 42,420 1,582,690 Norfolk Southern 28,920 1,632,823 Rockwell Collins 23,360 1,362,822 Tyco International 41,990 1,519,618 United Technologies 35,120 2,366,386 Information Technology31.8% Agilent Technologies 37,130 a 1,201,527 Amphenol, Cl. A 36,970 1,567,528 Apple 33,750 a 8,679,150 BMC Software 47,680 a 1,764,637 Cisco Systems 202,050 a 4,679,478 Dolby Laboratories, Cl. A 28,380 a 1,873,364 EMC 46,100 a 858,382 Equinix 8,360 a 769,204 Google, Cl. A 9,540 a 4,628,617 Hewlett-Packard 84,840 3,903,488 Informatica 52,280 a 1,348,824 Microsoft 251,410 6,486,378 Oracle 179,470 4,050,638 Research In Motion 26,320 a 1,597,624 Salesforce.com 19,660 a 1,701,180 Teradata 61,580 a 1,966,865 Trimble Navigation 49,920 a 1,434,202 VMware, Cl. A 26,320 a 1,742,647 Materials3.7% Air Products & Chemicals 32,560 2,248,594 Celanese, Ser. A 42,380 1,215,035 Pactiv 31,840 a 909,987 Steel Dynamics 99,020 1,452,623 Total Common Stocks (cost $134,691,460) Other Investment2.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,639,000) 3,639,000 c Investment of Cash Collateral for Securities Loaned3.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $5,311,043) 5,311,043 c Total Investments (cost $143,641,503) 103.5% Liabilities, Less Cash and Receivables (3.5%) Net Assets 100.0% ADR - American Depository Receipts At May 31, 2010, the aggregate cost of investment securities for income tax purposes was $143,641,503. Net unrealized appreciation on investments was $20,038,407 of which $23,569,153 related to appreciated investment securities and $3,530,746 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 150,946,908 - - Equity Securities - Foreign+ 3,782,959 - - Mutual Funds 8,950,043 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
